[Cite as Citibank v. White, 2014-Ohio-304.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99868


                     CITIBANK, N.A., SUCCESSOR TO
                    CITIBANK (SOUTH DAKOTA), N.A.
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                             DEVONNA WHITE, a.k.a.
                            DEVONNA E. WHITE, a.k.a.
                             DEVONNA E. MAUDLIN
                                                       DEFENDANT-APPELLANT



                                              JUDGMENT:
                                               AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CV-768180

        BEFORE: S. Gallagher, J., Boyle, A.J., and Rocco, J.

        RELEASED AND JOURNALIZED: January 30, 2014
FOR APPELLANT

Devonna White, pro se
3170 Ludlow Road
Shaker Heights, OH 44120


ATTORNEYS FOR APPELLEE

Hilary Michael
Mark Brncik
Melissa Hager
James Oh
Javitch, Block & Rathbone
1100 Superior Avenue, 19th Floor
Cleveland, OH 44114
SEAN C. GALLAGHER, J.:

      {¶1} Appellant Devonna White appeals the judgment of the Cuyahoga County

Court of Common Pleas, which confirmed an arbitration award. For the reasons stated

herein, we affirm.

      {¶2} On November 2, 2011, appellee Citibank, N.A., Successor to Citibank (South

Dakota), N.A. (“Citibank”), filed a complaint against White for money owing on an

account. The initial complaint sought to recover $20,329.06 upon a credit card account

number ending in 1463.

      {¶3} On December 15, 2011, White filed an answer. Additionally, White filed a

motion to dismiss, or in the alternative to stay proceedings pending arbitration. White

attached a document she claimed was the card member agreement that was binding on the

parties. The card member agreement provided by White was dated September 2011 and

allowed for arbitration before either the American Arbitration Association (“AAA”) or

JAMS. Relying on this document, White filed initiation paperwork for arbitration with

JAMS.

      {¶4} In response to the motion to dismiss, Citibank asserted that the card member

agreement attached to White’s motion was not applicable to her account.           Citibank

indicated that it had no objection to court-ordered arbitration and was willing to initiate

the arbitration before one of the forums permitted by the specific card member agreement

applicable to White’s account or AAA arbitration.
       {¶5} The trial court denied White’s motion to dismiss. White filed a motion for

reconsideration that again requested a stay of the action pending arbitration before JAMS.

 The trial court denied that motion.

       {¶6} The trial court granted Citibank leave to file an amended complaint to add a

claim regarding a second account. In the amended complaint, Citibank added a claim to

recover $6,240.35 upon a credit card account number ending in 7690, with a closing date

of November 21, 2011. White filed an answer to the amended complaint.

       {¶7} Citibank filed a motion for clarification of the court’s decision on defendant’s

motion to compel arbitration.      Citibank attached a copy of the 2008 card member

agreement it claimed was specific to White’s account. White filed a motion to stay

proceedings and compel private contractual arbitration in the JAMS forum. She attached

a 2011 card member agreement and her own affidavit averring that it was the governing

contract.   The trial court granted Citibank’s motion and stayed the matter “pending

arbitration in one of the forums allowable under the card member agreement specific to

the defendant’s account at issue in this case and/or plaintiff to initiate arbitration through

the American Arbitration Association.”

       {¶8} Thereafter, Citibank initiated arbitration in AAA. An arbitration hearing was

held on September 19, 2012. In the award of the arbitrator, the arbitrator determined that

AAA was a proper forum and that “[b]oth applicable card agreements * * * provide for

arbitration before either the American Arbitration Association or National Arbitration

Forum.”     Those agreements were 2008 and 2010 card member agreements.                  The
arbitrator further determined that the 2011 card member agreement relied upon by White

was inapplicable.    The arbitrator determined that “there is no dispute, that [White]

incurred, and failed to pay, the charges pled by [Citibank] and that [Citibank] is entitled to

recover them.” The arbitrator issued an award in favor of Citibank in the amount of

$26,569.41.

       {¶9} White filed a document in an attempt to appeal the arbitration award or for a

new arbitration hearing. However, the required filing fee was not paid, and AAA closed

the matter on February 1, 2013. On January 15, 2013, White filed in the trial court a

motion to vacate arbitration award, or alternatively motion to remand arbitration award.

In that motion, White continued to contest the arbitration forum. She also asserted that

Citibank was responsible for payment of the filing fee and had not paid the fees to AAA

for the appeal process to commence. Citibank opposed White’s motion and moved the

court to confirm and enforce the arbitration award.

       {¶10} The trial court denied White’s motion and granted Citibank’s motion to

confirm and enforce the arbitration award. The court entered judgment in favor of

Citibank in the amount of $26,569.41 with statutory interest and costs. White timely

appealed.

       {¶11} White raises four assignments of error for our review. Under her first

assignment of error, White argues that the trial court erred by misinterpreting the card

member agreement and that the agreement is ambiguous as to how arbitration should be

paid for.
       {¶12} Our review of the arbitration provision reflects that the plain and ordinary

terms of the agreement required White to pay the filing fees if she wished to appeal the

arbitration award. The arbitration provision clearly states that costs for an appeal of an

arbitration award “will be allocated the same way they are allocated for arbitration before

a single arbitrator.”   When an arbitration is initiated before a single arbitrator, the

agreement provides: “Whoever files the arbitration pays the initial filing fee. If we file,

we pay; if you file, you pay * * *.” Because the agreement is clear and unambiguous as

to its meaning, we overrule White’s first assignment of error.

       {¶13} Under her second assignment of error, White claims the trial court erred in

confirming the AAA arbitration award because it was not a final award. She asserts that

the arbitration appeal procedure was not complete because Citibank refused to

acknowledge the request for payment.

       {¶14} Pursuant to the arbitration provision, “[t]he arbitrator’s award is final and

binding on the parties unless a party appeals it in writing to the arbitration firm within

fifteen days of notice of the award.” A review of the record reflects that White failed to

properly initiate an appeal with AAA because she did not pay the required filing fee. As

a result, AAA closed the matter.

       {¶15} Citibank had no obligation to pay the filing fees for White’s appeal.

Because the arbitrator’s award was final and binding on the parties, the trial court did not

err in confirming the arbitration award.
      {¶16} Under her third assignment of error, White claims the trial court erred in

confirming the AAA award after a breach of contract. White argues that the arbitration

award was procured by undue means because Citibank took the case to AAA arbitration

after White had filed with JAMS arbitration.

      {¶17} Judicial review of an arbitration award is narrow, limited, and statutorily

restricted. Miller v. Gunckle, 96 Ohio St.3d 359, 2002-Ohio-4932, 775 N.E.2d 475, ¶ 10.

One of the statutory bases upon which a trial court may vacate an arbitration award is

upon a showing that the award was procured by corruption, fraud, or undue means. R.C.

2711.10(A). Appellate review of a trial court’s decision confirming an arbitration award

is conducted under an abuse of discretion standard. An abuse of discretion connotes that

the trial court’s actions were unreasonable, arbitrary, or unconscionable. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

      {¶18} Although White sought to have the case referred to JAMS arbitration, there

was a lack of evidence demonstrating that JAMS was a proper forum. The card member

agreement upon which she relied was not authenticated. Nevertheless, it also identified

AAA as an allowable forum.

      {¶19} The trial court ordered Citibank to initiate arbitration, and specifically found

AAA to be a permissible forum. Further, the arbitration award determined AAA to be a

proper forum under both applicable card agreements that were submitted by Citibank.

Those agreements permitted arbitration before AAA or the National Arbitration Forum.
       {¶20} The arbitrator found “there is no dispute, that [White] incurred, and failed to

pay, the charges pled by [Citibank] and that [Citibank] is entitled to recover

[$26,569.41].” Because the record supports the determination that AAA was a proper

forum and there is no evidence in the record that the award of the arbitrator was procured

by undue means, we find no abuse of discretion in the trial court’s decision to confirm the

arbitration award.

       {¶21} Under her fourth assignment of error, White claims the trial court erred by

denying her motion to vacate the arbitration award and in confirming the award. She

raises the same arguments raised above. The fourth assignment of error is overruled.

       {¶22} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

MARY J. BOYLE, A.J., and
KENNETH A. ROCCO, J., CONCUR